Citation Nr: 0519255	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 29, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for carcinoma 
in situ, right lateral tongue, claimed as secondary to 
exposure to herbicides, will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an effective date prior to 
September 29, 1999, for the grant of service connection for 
PTSD, and denied a rating in excess of 70 percent for PTSD.  
In his notice of disagreement with that decision, the veteran 
expressly limited his appeal to the matter of entitlement an 
earlier effective date for the grant of service connection 
for PTSD.  In December 2003, the veteran appeared for a 
personal hearing before a hearing officer at the RO.  In 
September 2003 and May 2004, he requested a Travel Board 
hearing.  He canceled the Travel Board hearing requests in 
May 2004.  

The veteran is also appealing a denial of service connection 
for carcinoma of the tongue.  The Board is seeking a medical 
advisory opinion in that matter, and that matter will be the 
subject of a later separate decision  by the Board. 


FINDINGS OF FACT

The veteran's initial claim of service connection for PTSD 
was received by the RO on September 29, 1999; this was more 
than a year after his November 1969 separation from active 
duty, and the RO granted service connection for PTSD 
effective from the date the claim was received.  




CONCLUSION OF LAW

An effective date prior to September 29, 1999, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

The veteran was provided VCAA notice in April 2003 
correspondence from the RO, and in a December 2003 statement 
of the case (SOC).  He was properly (see VAOPGCPREC 8-2003 
(Dec. 2003)) provided VCAA notice on the "downstream" issue 
of the effective date for an award of service connection by 
the SOC, and by a supplemental SOC (SSOC) issued in May 2004.  
He was notified (in the August 2003 decision, in the SOC, and 
in the May 2004 SSOC) of everything required, and has had 
ample opportunity to respond or supplement the record.  The 
case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC, the May 2004 SSOC, and 
an SSOC issued in November 2004 informed the veteran of what 
the evidence showed, and informed him of the controlling law 
and regulations.  He was advised in the April 2003 
correspondence and the SOC that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC and the May 
2004 SSOC advised him of what the evidence must show to 
establish entitlement to an earlier effective date, and those 
documents, along with the April 2003 correspondence, advised 
him of what information or evidence VA needed from him.  
Everything submitted to date has been accepted for the record 
and considered.  While the veteran was not advised verbatim 
to submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to "tell [VA] 
about any additional information or evidence that you want us 
to try to get for you."  Essentially, this was equivalent to 
advising him to submit everything pertinent.  Notably, the 
disposition in this matter will rest, essentially, on the 
evidence of record.  There is nothing more for the veteran to 
submit that would impact on the decision.

A DRO reviewed the evidence de novo (see May 2004 SSOC).  VA 
has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Finally, it is noteworthy that the critical 
facts, i.e., that the veteran's period of active service 
ended in November 1969, and that his original claim of 
entitlement to service connection for PTSD was received by VA 
on September 29, 1999, are not in dispute.  Thus, the law is 
dispositive, and the Board finds it proper to proceed with 
appellate review.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that the effective date for 
the grant of service connection for PTSD should be July 24, 
1987, as that is when he underwent an Agent Orange 
examination during which was he was referred for VA 
psychological assessment to "rule out PTSD."  However, for 
reasons not evident in the record, the psychological 
assessment to which the veteran was referred was not 
scheduled.  
Specifically, the veteran has stated (see September 2003 
substantive appeal (VA Form 9)): 

I did not know what my problem was at the 
time, so [I] was not able to file a 
specific claim, but I did realize there 
was something wrong and my purpose in 
going in for the [Agent Orange] exam was 
to file a claim for the mental problems 
that I was having.  At the time I went 
for this exam in 1987, PTSD was not 
widely recognized.  I had no idea what it 
was, but again, my intention was to file 
a claim.  How could I have filed a 
specific claim for the disorder when I 
did not know what the disorder was, and 
was not provided the examination that was 
requested to evaluate it?

The veteran's original application for service connection for 
PTSD was received by the RO on September 29, 1999.  Service 
personnel records indicate that the veteran served in Vietnam 
nearly 22 months.  The service records show he sustained 
shrapnel wounds in his left leg in May 1968, and he was 
awarded the Purple Heart and a Combat Action Medal.  Service 
medical records, including an October 1969 report of 
examination on his separation from service, are entirely 
negative for any psychiatric disorder.  

A report of VA Agent Orange examination in January 1983 
indicates that the "only prob[lem] associated [with the 
veteran's] duty in [Vietnam] is a rash that he has had since 
that time."  The examiner expressly noted that the veteran 
"[d]oes not admit to any other problems at this time."  A 
psychological evaluation indicated that the veteran expressed 
no overt anxiety, and his mood was euthymic.  His affect was 
slightly restricted but appropriate.  He was oriented time 3, 
and his recent and remote memory were intact.  His thoughts 
were goal oriented and coherently expressed.  He reported 
having hallucinations approximately 15 years earlier while 
taking LSD, but he denied subsequent hallucinations.  There 
was no demonstration of delusions or looseness of 
associations.  The veteran stated that he was depressed due 
to being charged with driving while intoxicated, and loss of 
a business.  He had suicidal ideations but had no plan.  The 
diagnosis was alcohol abuse, for which the veteran was 
undergoing voluntary VA treatment.  

The veteran was again afforded a VA Agent Orange examination 
on July 24, 1987.  He complained chiefly of a rash on his 
body, feet, and hands.  Diagnoses included tinea corporis, 
tinea pedis, and tinea versicolor.  The examination report is 
negative for specific psychological findings, but the report 
indicates that the veteran was referred to a psychiatrist for 
"assessment [and] smoking cessation clinic."  Another 
notation in the July 1987 Agent Orange examination report 
states, "see psychology, [rule out] PTSD, stop smoking 
program."  

A VA medical certificate dated August 4, 1987, indicates that 
the veteran complained of headaches ever since his 
involvement in a motor vehicle accident approximately 21/2 
weeks earlier.  A VA outpatient report dated August 14, 1987, 
indicates only that "Agent Orange Exam discussed."  VA 
outpatient reports dated through the remainder of 1987 are 
negative for complaints or diagnosis of a psychiatric nature.  

The earliest medical evidence showing diagnosis of a 
compensable psychiatric disorder (VA outpatient records do 
show that the veteran was involved in alcohol abuse 
counseling in the early to mid-1980s), is in VA outpatient 
records dated in October 1999 showing diagnosis of PTSD.  A 
VA examination in December 1999 resulted in diagnosis of PTSD 
"related to combat experience and fatalities [the veteran] 
witness [sic] while participating in the Vietnam War."  

In a February 2000 decision, the RO granted service 
connection for PTSD, rated 50 percent, effective September 
29, 1999, the date on which the veteran's application for 
service connection for PTSD was received by VA.  

At the December 2003 hearing, the veteran reiterated his 
contention that the effective date of service connection for 
PTSD should be July 24, 1987, based on the VA Agent Orange 
examination conducted on that date.  He testified that the 
examiner who performed the examination noted symptoms of 
PTSD, and the veteran intended to file a claim for PTSD at 
that time.  The veteran stated, "I went in there 
specifically to file a claim for what was wrong with me 
because I knew something was wrong with me."  As he stated 
in his September 2003 VA Form 9, the veteran further 
testified: 

I did not know what my problem was at the 
time so [I] was unable to file a specific 
claim, but I did realize there was 
something wrong and my purpose in going 
in for the exam was to file a claim for 
the mental problems I was having.  At the 
time I went in for the exam in 1987 PTSD 
was not yet widely recognized.  I had no 
idea what it was but again, my intention 
was to file a claim.  How could I have 
filed a specific claim for the disorder 
when I did not know what the disorder was 
and was not provided for the examination 
that was requested to evaluate it?  

He also recalled at the hearing that he was referred for a 
psychological assessment by the July 1987 Agent Orange 
examiner, but such examination was never scheduled by VA.  
The veteran testified that he did not file an application for 
service connection for PTSD in 1987 because VA health care 
professionals never followed up on the referral for a 
psychological assessment.  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for PTSD) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In essence, the 
determination is based on timing, i.e., when the veteran 
filed the original claim for service connection for PTSD.  It 
is irrelevant whether or not PTSD was diagnosed in service 
(although the record does not show such diagnosis).  
Likewise, it is irrelevant whether he "intended" to submit 
a claim of service connection for "mental problems" in July 
1987 (although there contemporaneous of record suggesting 
such intent; the veteran was apparently seeking Agent Orange 
exposure related benefits).  What is significant, and 
dispositive in this matter, is that there is nothing of 
record, either from a VA medical facility, a private medical 
care provider, or the veteran himself indicating that he did, 
in fact, file an informal or formal claim of service 
connection for PTSD prior to September 29, 1999.  

The record in this case clearly indicates that the veteran 
first filed a claim seeking service connection for PTSD in 
September 1999 (the claim was received on September 29, 
1999), and there is no provision in the law for making the 
award retroactive to July 1987 (a point in time when he 
alleges PTSD symptoms were initially diagnosed) as he seeks.  
There is no statutory or regulatory authority which would 
permit the Board to grant an earlier effective date on that 
basis.  As matter of law, the appeal seeking an earlier 
effective date for the grant of service connection for PTSD 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.  


ORDER

An effective date prior to September 29, 1999, for the grant 
of service connection for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


